UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7665


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

STERLING VERNARD GREEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cr-01322-TLW-4; 4:11-cv-70078-TLW)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sterling Vernard Green, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sterling Vernard Green seeks to appeal the district

court’s    order     dismissing      as   untimely       his       28       U.S.C.A.    § 2255

(West Supp. 2011) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)           (2006).         A        certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that     the    district        court’s       assessment              of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable      claim   of   the     denial       of       a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Green has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with    oral    argument     because        the       facts        and        legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3